Order entered December 29, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01476-CV

                IN THE INTEREST OF H.D.V., JR. AND B.V., CHILDREN

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-04711

                                          ORDER
       Before the Court is appellant’s December 11, 2014 Notice of Vacated Judgment and New

Judgment Entered. Appellant asks this Court to notify the Dallas County District Clerk’s Office

and Court Reporter that the deadline for the filing of the records is now changed. Appellant

states that she will file post-judgment motions to extend the appellate deadline. We GRANT the

motion TO THE EXTENT that any period under the rules of appellate procedure that runs from

the date when the judgment is signed will run from the date when the modified judgment is

signed. See TEX. R. APP. P. 4.3(a).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE